              Case 3:20-cr-00452-EMC Document 63 Filed 04/27/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13                                          ) NO. CR-20-0450 (EMC)
                                            )
14   UNITED STATES OF AMERICA,              ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
                                            ) APRIL 21, 2021 THROUGH JULY 21, 2021
15          Plaintiff,                      )
                                            )
16     v.                                   )
                                            )
17   JUVENCIO GAMEZ CID, and                )
     CRISTIAN ALVARADO,                     )
18                                          )
            Defendants.                     )
19                                          )

20
                                       )
21   UNITED STATES OF AMERICA,         )
                                       ) NO. CR-20-451 (EMC)
22         Plaintiff,                  )
                                       ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
23      v.                             ) APRIL 21, 2021 THROUGH JULY 21, 2021
                                       )
24   JUVENCIO GAMEZ CID, and           )
                                       )
25   JOSE ALFREDO VILLALOBOS CISNEROS, )
                                       )
26         Defendants.                 )
                                       )
27                                     )
                                       )
28                                     )
                                       )

     STIPULATION                               1                        v. 7/10/2018
               Case 3:20-cr-00452-EMC Document 63 Filed 04/27/21 Page 2 of 3




 1                                                   )
                                                     )
 2 UNITED STATES OF AMERICA,                         ) NO. CR-20-452 (EMC)
                                                     )
 3           Plaintiff,                              ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
                                                     ) APRIL 21, 2021 THROUGH JULY 21, 2021
 4      v.                                           )
                                                     )
 5 FRANCISCO RICARDO MIRANDA, and                    )
   URIEL SOTO                                        )
 6                                                   )
         Defendants.                                 )
 7                                                   )
                                                     )
 8                                                   )
                                                     )
 9                                                   )
10                                                   )
                                                     )
11 UNITED STATES OF AMERICA,                         )
                                                     ) Case No. CR21-026 (EMC)
12           Plaintiff,                              )
                                                     ) [PROPOSED] ORDER TO EXCLUDE TIME FROM
13      v.                                           ) APRIL 21, 2021 THROUGH JULY 21, 2021
                                                     )
14 RAUDEL MACIAS,                                    )
   BENITO MACIAS, and                                )
15 FAWN LARANCE                                      )
                                                     )
16           Defendants.                             )
                                                     )
17                                                   )
                                                     )
18                                                   )

19

20           The parties appeared for a status on April 21, 2021. The government reported that it has

21 produced initial discovery to the defendants through the court-appointed discovery coordinator and that

22 additional discovery will soon be produced. Defense counsel stated that they would need time to review

23 discovery and requested that the next appearance be set in 90 days. The Court set the next status for

24 July 21, 2021.

25           The parties agreed to exclude time for effective preparation of counsel and due to the complexity

26 of the case. The Court agreed to exclude time for effective preparation of counsel, taking into account

27 the exercise of due diligence. It further agreed that time should be excluded based on the complexity of

28 the case.


     STIPULATION                                         2                               v. 7/10/2018
              Case 3:20-cr-00452-EMC Document 63 Filed 04/27/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth on the record, those stated above, and for good cause shown, the

 3 Court finds that exclusion from the time limits applicable under 18 U.S.C. § 3161 (the Speedy Trial Act)

 4 for the period from April 21, 2021 through July 21, 2021 is warranted and that the ends of justice served

 5 by the continuance outweigh the best interests of the public and the defendants in a speedy trial. 18

 6 U.S.C. § 3161(h)(7)(A). The failure to grant the requested continuance would deny the defendants the

 7 effective preparation of counsel, taking into account the exercise of due diligence. 18 U.S.C.

 8 § 3161(h)(7)(B)(iv). The Court further finds that these cases are a complex matter and that it would be

 9 unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within the time
10 limits established. 18 U.S.C. § 3161(h)(7)(B)(ii).

11          IT IS HEREBY ORDERED THAT the time from April 21, 2021 through July 21, 2021 shall be
12 excluded from computation under the Speedy Trial Act.

13

14

15 DATED: ___________________
          April 26, 2021                                         __________________________________
                                                                 HON. EDWARD M. CHEN
16                                                               United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                    1                                v. 7/10/2018
